In the United States Court of Federal Claims
                                        No. 12-85
                                 Filed: December 4, 2015

****************************************
                                       *
                                       *
ADVANCED AEROSPACE                     *
TECHNOLOGIES, INC.,                    *
                                       *
      Plaintiff,                       *
                                       *
v.                                     *
                                       *
THE UNITED STATES,                     *
                                       *
      Defendant,                       *
                                       *
and                                    *
                                       *
THE BOEING COMPANY,                    *
                                       *
and                                    *
                                       *
INSITU, INC.,                          *
                                       *
      Third-Party Defendants.          *
                                       *
                                       *
                                       *
****************************************


                                SCHEDULING ORDER

       On December 4, 2015, the court held a telephone status conference. Pursuant to the
telephone status conference, the following deadlines will govern:

   February 1, 2016      The Government and Defendant-Intervenor will submit an invalidity
                         chart and non-infringement contentions.
   February 12, 2016     The court will hold a status conference via telephone at 2:00pm EST.
April 18, 2016   The court will hold a trial on infringement.
June 13, 2016    The court will hold a trial on damages.



 IT IS SO ORDERED.

                                          s/ Susan G. Braden
                                          SUSAN G. BRADEN
                                          Judge




                                     2